Citation Nr: 0008492	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-51 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  He is currently incarcerated in a California penal 
institution, serving a term of 15 years to life in prison.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in December 1999, 
at which time it was noted that the veteran, in his 
substantive appeal (VA Form 9), had requested a personal 
hearing before a Member of the Board.  The Board found that 
the veteran's hearing request had not been acted upon, and 
accordingly, the veteran was contacted to determine whether 
he continued to desire a hearing.  In a letter dated in 
February 2000, the veteran stated that he could not appear 
for a hearing due to his incarceration, and that he wanted 
the Board "to make a decision on my claim."  Thus, the 
veteran's claim is properly before the Board for appellate 
review.  See 38 C.F.R. § 20.704(e) (1999).

The veteran's representative submitted briefs in October and 
November 1999, alleging that the issue now before the Board 
is "whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for PTSD."  
The veteran filed a claim of service connection for a "back 
and head injury" and a "nervous ailment" in September 
1975.  The September 1995 claim contained no reference to or 
allegation by the veteran that he suffered from PTSD.  In 
April 1976, the RO issued a decision which denied service 
connection for "residuals of back and head injury and 
nervousness."  The veteran did not appeal that decision.  In 
May 1995, the veteran filed a claim specific to service 
connection for PTSD, which the RO denied by an October 1995 
decision.  The veteran initiated a timely appeal of that 
decision.  As the October 1995 decision is the first decision 
of record addressing the veteran's claim specific to PTSD, 
the Board finds that the issue currently on appeal is correct 
as set forth above.


FINDINGS OF FACT

1.  The veteran had verified active service from August 1973 
to August 1975; he received no awards or decorations denoting 
that he "engaged in combat with the enemy."

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has reported an alleged in-service stressor; 
service records or other credible supporting evidence does 
not verify the claimed stressor.

4.  Medical evidence has not shown that PTSD was present in 
service; there is no evidence that the veteran currently 
suffers from PTSD; and there is no competent evidence of 
record that links a diagnosis of PTSD to a verified in-
service stressor.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran contends, in pertinent part, that he 
suffers from PTSD as a result of being beaten and sexually 
assaulted by a fellow inmate when he was confined in a 
stockade while stationed in Korea.  He has contended that he 
continues to have nightmares due to the alleged incidents, 
cannot sleep well, and cannot hold a job.  He has admitted to 
self-medicating with alcohol and illegal drugs to relieve the 
alleged PTSD symptoms.

The record reflects that the veteran was convicted of second 
degree murder for the 1987 shooting death of his girlfriend.  
The woman's seven year old son witnessed his mother's death, 
and her two year old daughter was in the apartment at the 
time of the murder.  The veteran is currently incarcerated 
and serving a sentence of 15 years to life in prison.

Service medical records are negative for showing complaints, 
diagnosis, or treatments for a psychiatric disorder during 
the veteran's service.  A service medical record dated May 
13, 1975, reflects that the veteran was seen at a United 
States military hospital in Osan, South Korea, after 
presenting with complaints of coughing up blood the day 
before.  The veteran admitted to the service examiner of 
heavy drinking.  The examiner's plan was to check "stool for 
blood [times] 2."  Follow-up examination three days later 
was positive for blood in the stool.  A service record dated 
in July 1975 reflects that the veteran presented to the base 
clinic with further complaints of coughing up blood, blood in 
the stool, and pain in his head.  The veteran admitted to 
smoking one pack of cigarettes a day.  X-ray examination 
showed no evidence of hiatal hernia or peptic ulcer.  The 
service examiner noted that "[b]lood in [the] stool refers 
to occult blood times 2 [positive] at Osan Hospital."  
Diagnosis was gastritis and bronchitis.  

An August 1975 examination at the veteran's separation from 
service showed no findings or diagnosis of a psychiatric 
disorder.  The separation examination was also negative for 
any complaint or disorder related to the veteran's anus and 
rectum.

Service records reflect that while the veteran was stationed 
in Korea, he was brought before Special Court Martials in 
June 1975 and July 1975 for allegedly assaulting one sergeant 
in March 1975 and another sergeant in June 1975.  The 
veteran's motion for acquittal was granted in June 1975, and 
a motion to dismiss, based on illegal pretrial confinement, 
was granted in July 1975.  The evidence of record in this 
case is negative for establishing that the veteran ever 
served in a combat capacity.

After separation from service, the veteran presented to a VA 
hospital in September 1975 with complaints of low back pain, 
and head pain which he reported was due to a fall from a 
building in June 1975.  X-rays were taken, but no diagnosis 
was shown.

The veteran filed a claim for a head injury, and a "nervous 
ailment" in September 1975, alleging that a commanding 
officer struck him on the back of his head with a gun.  The 
RO noted that the evidence of record was negative any of the 
claimed disorders, and noted that the veteran had failed to 
appear for a scheduled VA examination. The RO denied the 
claim of service connection to "residuals of back and head 
injuries and nervousness" in April 1976.

Medical examination performed in 1980 pursuant to a worker's 
compensation claim of reflects that the veteran admitted to 
experiencing four losses of consciousness during his 
lifetime, the first occurring "in 1974 while in . . . 
service and the most recent [in] 1980."  Physical 
examination provided a diagnosis of post-concussive syndrome 
and probable seizure disorder.

A medical report from the California prison where the veteran 
is currently incarcerated reflects that the veteran was 
admitted for hospitalization at a prison facility from 
January 26, 1988, to February 5, 1988, after presenting with 
"bizarre behavior."  Diagnosis at discharge was 
schizoaffective disorder.  

An outpatient medical record from the same penal institution 
dated in February 1988 reflects diagnoses of atypical 
psychosis, polysubstance abuse, rule out major depression.  
The same medical record notes that the veteran admitted to 
consuming Phencyclidine (PCP) and heroin between the ages of 
16 and 35.  He also admitted to swallowing razor blades three 
times in the prior year.  A progress report from the same 
medical facility, dated in April 1988,  reflects that the 
veteran presented with complaints of depressive insomnia, 
hearing "bad voices," paranoia, and a desire to eat razor 
blades.  Diagnoses were atypical psychosis, massive PCP 
abuse, and depression.  A progress report dated in February 
1990 reflects a diagnosis of organic hallucinosis.

An in-depth psychiatric evaluation was performed at the 
Atascadero State Hospital during a hospitalization which 
began in October 1990.  The veteran admitted to the examining 
psychiatrist of an extensive history of drug use.  He stated 
that he began using alcohol and marijuana when he was 13 
years old, and began cocaine use at the age of 18.  The 
veteran stated that he began using heroin when he was 19 
years old, and admitted to amphetamine and barbiturate use at 
an unspecified age.  The psychiatrist noted that, apparently, 
the drug the veteran consumed most was PCP, which he admitted 
using at least 5,000 times.  The veteran reported symptoms of 
hearing voices which told him to kill himself; that he 
thought he was dying; and that somebody was going to kill 
him.  The veteran did not report any history of abuse or 
sexual assault during his military service.  Summarizing the 
veteran's mental status on discharge from Atascadero State 
Hospital, the psychiatrist stated:

[It] is clear that the primary problem 
over the years has been organic 
hallucinosis with self-deprecatory and 
harm to other and self-directive 
messages, and with that a concomitant 
organic mood disorder with significant 
depression as a part of the organic 
mental illness spectrum and all seemingly 
related to the long-term, heavy and 
neurotoxic effects of alcohol and other 
hallucinogenic substance of abuse. 

At the veteran's discharge from hospitalization, the 
psychiatrist gave Axis I diagnoses of organic hallucinosis; 
organic mood disorder (with depression, in remission); and 
polysubstance and alcohol dependence.

In August 1992, the veteran underwent psychological 
evaluation at the California prison.  The veteran did not 
report any history of abuse or sexual assault during his 
military service.  After evaluation, Axis I diagnosis was 
organic hallucinosis, polysubstance and alcohol abuse, and 
organic mood disorder (depression).  Axis II diagnosis was 
schizotypal personality disorder.

Additional medical records from California Men's Colony and 
Atascadero State Hospital were obtained reflecting 
psychiatric examinations and treatment through November 1994.  
The veteran did not report or allege in-service abuse or 
sexual assaults during any of the examinations.  Diagnoses at 
all examinations were essentially the same as those noted 
above.  Axis I diagnosis after mental status examination in 
November 1994 was substance-induced mood disorder, in fair 
remission; substance induced psychotic disorder, in fair 
remission; polydrug dependence, severe, in institutional 
remission; and rule out major affective disorder.  Axis II 
diagnosis was antisocial features.

The veteran filed a claim of service connection for PTSD in 
May 1995, alleging that he suffered trauma while on active 
duty as a result of physical and psychological abuse, "which 
has impaired my thoughts and behavior."
 
By an October 1995 decision, the RO denied the veteran's 
claim based on PTSD, holding that the evidence of record did 
not show a diagnosis of PTSD, and that no evidence 
corroborated the veteran's self-reported history of in-
service stressors.  The veteran initiated a timely appeal of 
that decision.

In November 1995, the veteran submitted a letter wherein he 
stated that the alleged beating and sexual assault were 
reported when they occurred, and that "I was treated by 
medical staff [in service] because of this very stressful and 
hellish event."

In December 1996, the veteran's representative submitted a 
letter to the RO requesting that the veteran be afforded 
psychiatric examination specifically to determine whether he 
had PTSD.  In the same month, the RO informed the veteran 
that a request had been made to obtain his service records in 
an attempt to verify the alleged in-service stressors.  The 
RO requested that the veteran submit any evidence in his 
possession that tended to corroborate the alleged stressors.  
The record reflects that the only evidence the veteran has 
submitted regarding verification of the alleged stressors 
consisted of his own letters wherein he reiterated his own 
contentions regarding the alleged in-service abuse and sexual 
assault.  

Further mental status examination was conducted by the 
California prison in April 1997.  The veteran's prior 
psychiatric and criminal history was noted.  The veteran did 
not report any alleged in-service stressors to the 
psychiatrist.  Axis I diagnoses were polysubstance induced 
persisting psychotic disorder with hallucination, in partial 
remission; depressive disorder, not otherwise specified in 
partial remission; and polysubstance dependence, in full 
remission in a controlled setting.  Axis II diagnosis was 
personality disorder, not otherwise specified, with 
antisocial traits.

The veteran was afforded VA psychiatric examination on a fee 
basis in March 1998.  The veteran's claims file, including 
all medical reports of record, were reviewed by the examining 
psychiatrist.  The veteran reported the alleged in-service 
trauma he experienced, including being "falsely imprisoned" 
when he was held in a military stockade.  He reported that it 
was during his confinement in the stockade that another 
inmate beat and raped him, and that the incident was 
witnessed by three other inmates.  The veteran stated that he 
reported the incident to a military police officer, who 
"laughed at him."  He also stated that he was scared of 
what the alleged assailant would do to him if he reported the 
sexual assault.  He told the examiner that he did not mention 
the assault during his court martial because "he would have 
been killed if he had been found guilty and sent back to the 
stockade."  The veteran also explained that following his 
separation from service, he filed a claim for a service-
connected disability, "but couldn't bring [him]self to talk 
about [the alleged sexual assault]."

The physician performing the fee-based examination noted that 
he interviewed the veteran in depth, seeking to identify 
symptoms that might meet the diagnostic criteria for PTSD as 
described by DSM-IV.  In regard to the issue of persistent 
re-experiencing of the alleged sexual assault, the veteran 
offered that he "sometimes" thought about the alleged 
assailant.  The veteran offered no information suggesting 
that he experienced recurrent and intrusive distressing 
recollections of the alleged rape, or acted or felt as if the 
traumatic events were recurring.  There was no showing that 
the veteran developed intense psychological distress on 
exposure to cues that symbolized or resembled the alleged 
assault, or experienced physiological reactivity on exposure 
to such cues.  The physician noted that the only symptoms the 
veteran reported were nightmares of the alleged sexual 
assault and the murder of his girlfriend, which occurred four 
to five times a year.  The veteran offered no evidence that 
he made an effort to avoid thoughts, feelings, or 
conversations associated with the alleged trauma; or avoided 
activities, places, or people that aroused recollections of 
the trauma.  The physician stated that the veteran was able 
to recall important aspects of the alleged rape.  The veteran 
denied feelings of detachment or estrangement from others, 
and denied symptoms consistent with a restricted range of 
affect.  He reported difficulty sleeping, irritability, and 
difficulty concentrating; with the insomnia symptoms being 
responsive to the use of psychotropic medications.  The 
physician provided the following comments:

However, to fulfill the criteria for 
persistent symptoms of increase arousal 
in DSM-IV for PTSD, these symptoms and 
others must not have been present prior 
to the alleged trauma.  This is a 
difficulty [sic] determination to make 
because [the veteran's] academic 
performance in high school was below 
average and in spite of his denial, he 
has reported to others that he did abuse 
substances prior to his enlistment.  
Therefore it is possible that insomnia, 
difficulties with temper[,] and 
difficulties concentrating pre-existed 
his military service.

The Minnesota Mutliphasic Personality Inventory-2 (MMPI-2) 
was administered by the examining physician in March 1998.  
Regarding the veteran's attitude and approach to the MMPI-2, 
it was noted that he made excessive atypical and rarely given 
responses.  It was also noted that because of the severe 
biasing caused by the veteran's test taking attitude, the 
profile was invalid for normal interpretation.  Nevertheless, 
the interpreting physician noted that the absence of a 
substantial elevation on the variable response inconsistency 
scale, together with a very high "fake bad" score, 
anticipated that a major part of the veteran's score involved 
a self-consistent effort to exaggerate his disturbance.  It 
was also noted that although the score on the "fake bad" 
scale was substantially elevated, it was a little below the 
range of unequivocal malingering.  Thus, the interpreting 
physician opined, "a thought disorder, an acute panic, or 
desperation for help may also have contributed to the extreme 
elevation . . . although needs to greatly emphasize or to 
exaggerate his level of disturbance are greatly suggested."  

In post-examination discussion, the examining physician noted 
that there was no evidence of the alleged sexual assault from 
any source other than the veteran, and that the veteran did 
not offer his own account of the assault until after he filed 
his PTSD claim in April 1995.  The physician explained 
further that:

Even [the veteran's] story about having 
told others of the rape is inconsistent.  
He told this examiner that he only told 
of the rape to a young black stockade 
military official.  This is in contrast 
to the [November 1995] information 
provided by the veteran in a letter . . . 
in which he states that he was badly 
beaten and raped in the stockade, [and] 
that the event was reported and that he 
was treated by medical staff.  It is also 
suspicious that [the veteran] was able to 
recall his alleged rape of 1975 in great 
detail.  In contrast, when asked to 
provide detail about other parts of his 
history such as his two court martials in 
the military; his history following 
discharge from the military; and the 
events leading up to and surrounding the 
murder of [his girlfriend,] he is vague 
and uninformative.

The physician opined that:

Even if the assumption is made that [the 
veteran] was raped in the Army, 
emotionally traumatized by the event and 
only recently able to discuss it, his 
current presentation of signs and 
symptoms do not meet major criteria[] B, 
C, or D to diagnose PTSD.  In contrast to 
[the veteran's] current reporting, the 
records reveal a history of marijuana and 
alcohol abuse prior to [his] enlistment 
in the military, with severe [substance] 
abuse following his discharge, resulting 
in multiple psychiatric hospitalizations.  
This examiner would speculate that [the 
veteran] did abuse alcohol in the Army 
and that alcohol abuse contributed to his 
two court martials in 1975.  It must be 
taken into consideration that at the time 
of this physician's examination of [the 
veteran,] he was using anti-depressant, 
hypnotic and anti-psychotic medications 
to control his purported symptoms.  
Therefore, it is possible that without 
those medications, [this] mental status 
examination may have looked more 
pathological than it did.

Axis I diagnosis, under DSM-IV, was substance-induced 
psychotic disorder, in psychotropic remission; rule out 
malingering; history of alcohol dependence; and history of 
PCP dependence.

In May 1998, the veteran submitted statements of disagreement 
with the March 1998 examination results, asserting that:

1)  Statements in the examination report that he had 
been "convicted" by court martial in 1975 were 
incorrect.

2)  He was not using or under the influence of PCP at 
the time he murdered his girlfriend.

3.  The physician who examined him was an "ex-
employee" of the California prison in which the veteran 
is currently incarcerated, and thus "should have 
DISQUALIFIED himself from being the examiner."

4)  That he should be afforded another examination by a 
physician who has "extensive experience and background 
in dealing with [PTSD], who will examine me in a more 
professional and unbiased manner.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court held that the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.  

Where the veteran did not engage in combat with the enemy, 
his uncorroborated testimony is insufficient to establish the 
allege noncombat stressor.  Credible supporting evidence is 
required.  38 C.F.R. § 3.304(f); Dizoglio v Brown, 9 Vet. 
App. 163, 166 (1996).  The court has stated that "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his [in-service] experiences as 
credible and diagnosed the appellant as suffering from [PTSD] 
does not mean the [Board is] required to grant service 
connection for [PTSD]."  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  Simply stated in general, the Board is not 
required to accept a veteran's uncorroborated account of his 
in-service experiences.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 .Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to a diagnosis of PTSD, VA follows the criteria 
set out in Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) as the basis for determining whether a 
person has PTSD for compensation purposes.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under DSM-IV, a person must have been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with, an event or events that 
involved actual or threatened death or serious injury of 
others, and the response must have involved intense fear, 
helplessness, or horror.  The question of whether the event 
involved actual or threatened death or serious injury or 
threat to physical integrity per DSM-IV is subjective.  The 
matter of the sufficiency of the stressor is now a question 
of medicine, not law.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

The VA Adjudication Manual M21-1 (M21-1) provisions on PTSD 
claims generally require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III,  5.14(b)(3).  As to 
personal-assault claims, requirements are established 
regarding the development of "alternative sources" of 
information, as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault . . . do not file official reports either with 
military or civilian authorities."  Id. at  5.14(c)(5).  
Further, and of particular pertinence to the veteran's claim, 
are the provisions of subparagraphs (8) and (9) which, 
respectively, indicate that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor, and that secondary evidence may require 
interpretation by a clinician, especially if it involves 
behavior changes; and that evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  


Analysis.  The threshold question to be answered in this case 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy, 1 Vet. App. 78.  In this light, the Board finds it 
prudent to reiterate that the Court has held that a well-
grounded claim for PTSD must fulfill three elements:  1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); 2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  

In order to establish the first element of a well-grounded 
claim, the veteran must present competent evidence of a 
current disability in the form of a medical diagnosis.  The 
veteran's allegations as to his symptoms cannot establish the 
existence of a current disability.  He is not competent to 
establish the existence of a current disability as this is an 
issue of medical diagnosis which requires medical expertise 
in order to have probative value.  See Caluza, 7 Vet. App. at 
504; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  The Court has long held that evidence which requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  See Espiritu, supra.  Nothing in the claims 
folder shows that the veteran has any of these necessary 
qualifications to render a medical opinion.  While the 
veteran may present competent lay evidence that he 
experiences symptoms of a psychiatric disability, he is not 
competent to establish that those symptoms constitute PTSD.  
See Caluza, Grottveit, both supra.  

The Board concurs with the RO's decision to deny the 
veteran's claim as not well grounded based on the finding 
that there has never been a diagnosis of PTSD either during 
active duty or in any post-service medical records.  The 
record in the instant case, as shown above, includes several 
in-depth psychiatric examinations conducted by VA as well as 
physicians working for the state of California.  Every 
psychiatric evaluation associated with the veteran's claims 
file is negative for a diagnosis of PTSD.  Pertinent medical 
records reflect diagnoses, since 1980, of PCP and alcohol 
dependence; atypical psychoses; schizoaffective disorder; 
mood disorder due to chronic substance abuse, with depressive 
features; and substance-induced psychotic disorder.  What the 
psychiatric evaluations of record do establish clearly is 
that the veteran suffers from, among other things, psychotic 
disorders directly related to his self-reported long history 
(at least two decades) of drug and alcohol abuse, including 
PCP and heroin use.

The record is negative for establishing that the veteran ever 
served in a combat capacity.  As noted above, where a veteran 
did not engage in combat with the enemy, his uncorroborated 
testimony is insufficient to establish the allege noncombat 
stressor, and credible supporting evidence is required.  
38 C.F.R. § 3.304(f); Dizoglio, 9 Vet. App. at 166.  The 
Board finds that the record in this case is devoid of 
evidence that tends to support the veteran's contentions 
regarding the in-service stressors and the effects of those 
stressors on his behavior.  The RO has obtained the veteran's 
military service records, including service medical records.  
While the service records show that the veteran was 
incarcerated in a military stockade during service, they do 
not demonstrate that he was ever beaten or sexually assaulted 
while imprisoned in service.  The service records are 
likewise negative for showing, or supporting the veteran's 
contentions, that he reported the alleged sexual assault to 
service physicians or any other personnel.  

In sum, the Board finds that the veteran's statements 
regarding an in-service sexual assault, in conjunction with 
the medical evidence which in no way reflects a current 
diagnosis of PTSD, nor tends in any way to link any current 
psychiatric pathology to his military service, are not 
sufficient to well ground his claim.  See 38 U.S.C.A. 
§ 5107(a); Patton v. West, 12 Vet. App. 272 (1999); Murphy, 
supra.  Further, it must be noted, as the physician 
performing the VA fee-based examination revealed, even if the 
veteran's accounts of the alleged in-service trauma were 
true, there is no showing that the alleged trauma has 
resulted in a current psychiatric disability, to include 
PTSD.

Additionally, the Board finds that the veteran's complaints 
to the effect that the March 1998 psychiatric examination 
lacks validity because of bias and errors of fact are without 
merit.  Any errors of fact as to whether the veteran was 
convicted of anything during service, or whether he was under 
the influence of PCP when he murdered his girlfriend in March 
1987, are not material to a claim of PTSD, and such facts 
have not been considered by the Board in rendering the 
decision herein.  The Board finds further that said 
examination appears to be the most thorough psychiatric 
evaluation of record, and the record is devoid of any 
evidence, beyond the veteran's mere allegations, to suggest 
that the physician performing said examination was biased in 
any manner.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 Vet. 
App. at 93; 38 C.F.R. § 3.159(a) (1999).  For the reasons 
stated above, the Board finds that the veteran's claim for 
service connection for PTSD is not well grounded, and thus he 
cannot invoke VA's duty to assist in the development of his 
claim.  As the Court stated in Winters v. West, 12 Vet. App. 
203, 206 (1999), "absent a well-grounded claim, the 
adjudication process must come to a screeching halt."  In 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994), the Court 
scolded VA for proceeding to assist a claimant in developing 
his claim without paying sufficient heed to the determination 
as to whether the claim brought met the statutory 
requirements to be well grounded.  Inasmuch as the veteran's 
claim is not well grounded, the Board has no authority to 
order additional development.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post-
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra.  

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of Manual M21-1.  In support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded, the 
representative cites to VA guidelines requiring the Board to 
remand PTSD claims involving personal assault.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

Further, the Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  As noted, the Court has 
also held that under 38 U.S.C.A. § 5107(a), VA has a duty to 
assist only those appellants who have established well-
grounded claims.  See Epps, 126 F.3d at 1469.  Finally, the 
Board notes that the M21-1 provisions referred to by the 
veteran's representative have been rescinded by the VA Under 
Secretary for Benefits by VBA Letter 20-99-60 (Aug. 30, 
1999). 

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determinations are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).  The Board has determined, therefore, that in 
the absence of a well-grounded claim for service connection 
for the disability at issue, VA has no duty to assist the 
veteran in developing his case.





ORDER

Service connection for PTSD is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 19 -


- 1 -


